Citation Nr: 0310429	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-38 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of poliomyelitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran entered active military service in May 1951, and 
was found physically unfit for duty in February 1955, by 
reason of paralysis, muscle, flaccid, numerous muscles 
(minimal) due to poliomyelitis.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
a rating in excess of 10 percent for his service-connected 
residuals of poliomyelitis.

This case was the subject of a Board remand dated in December 
1997.


REMAND

In March 2002, the Board undertook additional development in 
this case, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002), codified at 38 C.F.R. § 
19.9(a)(2).  In accordance with its March 2002 development 
memorandum, the Board obtained VA records, as well as a 
report of a VA examination that was completed in September 
2002.  The examination report provides a medical opinion that 
addresses the issue on appeal.  

Subsequent to the Board's development, the Court of Appeals 
for the Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver) is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1. 2003).  

In light of this recent Federal Circuit case, this case must 
be remanded to the RO. 

In addition to the VA treatment records and a report of a 
September 2002 VA examination noted above, the evidence 
received by the Board subsequent to the last Supplemental 
Statement of the Case issued by the RO includes an October 
2001independent medical examiner's opinion.  

In March 2003, the Board requested the veteran provide 
additional medical evidence himself, since he had not 
provided the requested information and medical releases that 
would facilitate obtaining additional treatment records.  He 
did not respond to this request.  However, the RO should 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
10 percent for residuals of poliomyelitis 
with consideration of all of the evidence 
of record, including the evidence added 
to the record since the last Supplemental 
Statement of the Case (SSOC) was issued 
(August 1999).  

3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 1999 
SSOC.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




